Case 1:20-cv-01170-JTN-PJG ECF No. 1-2, PagelD.18 Filed 12/07/20 Page 1 of 2

Exhibit 2
Case 1:20-cv-01170-JTN-PJG ECF No. 1-2, PagelD.19 Filed 12/07/20 Page 2 of 2

Court of Appeals, State of Michigan

ORDER
Douglas B. Shapiro
In re Callahan Presiding Judge
Docket No. 354430 David H. Sawyer
LC No. 12-073990-PP Mark T. Boonstra

Judges

 

The motion to waive fees is GRANTED for this case only.
The motion for immediate consideration is GRANTED.

The complaint for superintending control is GRANTED. The Ottawa Circuit Court is
DIRECTED to enter a written order deciding the plaintiffs May 22, 2020 “Motion For Disqualification
Of A Judge/Court Reassignment,” within 21 days of the entry of this order and to cause a copy of that
order to be served on the plaintiff.

The Court does not retain jurisdiction. This order has immediate effect. MCR 7.215(F)(2).

mm neat
A, . a
os sO, 5

Presiding Judge

 

+

_ OCT ~ 6 2020

Date Chief Clerk

 
